Citation Nr: 0427212	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  96-20 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of a gunshot wound of the left chest, with a 
history of retained foreign body, currently rated as 30 
percent disabling. 

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as secondary to service-
connected residuals of a gunshot wound of the left chest.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and February 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).  

The veteran's claims were previously before the Board, and in 
December 1998 and January 2001 remands they were returned to 
the RO for additional development.  The issues of entitlement 
to an increased evaluation for post-operative residuals of a 
gunshot wound of the left chest, with history of retained 
foreign body, and entitlement to TDIU are addressed in the 
REMAND portion of the decision below.  

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

The veteran's degenerative disc disease of the lumbar spine 
is shown to have been chronically worsened by his service-
connected residuals of a gunshot wound of the left chest.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine is aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The VCAA also provides that VA shall make reasonable efforts 
to assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA treatment and examination reports have been 
received. 

The Board notes that the veteran has not been notified of the 
provisions of the VCAA with respect to this claim.  
Accordingly, because service connection is presently being 
granted, this is considered to be a full grant of the 
benefits being sought on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (a claimant may limit a claim or appeal to 
the issue of entitlement to a particular disability rating 
which is less than the maximum disability rating allowed by 
law).  Moreover, the Board finds that any defect with respect 
to the lack of VCAA notice is harmless error.  Because the 
claim is being granted in full, further action regarding the 
notification and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) is not necessary.  

The Board thus finds that in the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the April 1996 and April 2000 personal 
hearings; and VA outpatient treatment and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred in or aggravated by service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2003).

Further, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310(a) (2003).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking entitlement to service connection for 
degenerative disc disease of the lumbar spine as secondary to 
his service-connected residuals of a gunshot wound of the 
left chest.  The Board has carefully reviewed the evidence of 
record and has determined that, for the reasons and bases 
stated below, the objective evidence of record has shown that 
the veteran's degenerative disc disease of the lumbar spine 
was chronically worsened by the residuals of a gunshot wound 
of the left chest.  Service connection is therefore 
warranted.  

As noted above, in order for service connection to be granted 
on a secondary basis, a current disability; a service-
connected disability; and a medical nexus opinion between the 
two must be established.  See Wallin, supra.  In addition, 
service connection may be established for additional 
disability resulting from the aggravation of a non service-
connected disability by a service-connected disorder.

With respect to evidence of a current disability, the veteran 
has been diagnosed with degenerative disc disease of the 
lumbar spine on several occasions.  At his August 1996 VA 
examination, it was noted that the veteran had a history of 
degenerative disc disease that was documented by imaging of 
the lumbosacral spine.  In October 1996, he was diagnosed 
with degenerative disc disease of the thoracic and lumbar 
spines, and in December 2002, he was again diagnosed with 
degenerative disc disease of the lumbar spine. 

With respect to evidence of a service-connected disability, 
service connection was established for residuals of a gunshot 
wound of the left chest in October 1971.

While the veteran's degenerative disc disease is not shown to 
have been proximately due to his service-connected residuals 
of a gunshot wound of the left chest, the evidence of record 
has demonstrated that it is at least as likely as not that 
the it was chronically worsened by the gunshot wound 
residuals. 

The August 1996 VA examiner asserted that he was unable to 
find any evidence for a connection between the veteran's 
gunshot wound and a lumbosacral spine disorder.  A separate 
August 1996 examiner concurred by stating that the veteran's 
degenerative disc disease could not be related to the gunshot 
wound, and that it was more likely a naturally occurring 
degenerative disc disease.  The October 1996 VA examiner 
stated that he could not relate degenerative disc disease in 
the lumbar spine to an injury.  The December 2002 VA examiner 
concluded that the veteran's degenerative disc disease was 
not caused by his gunshot wound.  

While duly noting the opinions given by the August 1996, 
October 1996, and December 2002 VA examiners regarding the 
cause of the veteran's degenerative disc disease, the 
December 2002 VA examiner asserted that the veteran's 
degenerative disc disease was likely aggravated by his 
gunshot wound.

As noted above, in December 2002, the veteran was diagnosed 
as having degenerative disc disease of the lumbar spine.  In 
his conclusion, the examiner explained that more likely than 
not, the veteran's degenerative disc disease was not caused 
by his service-connected gunshot wound.  However, he asserted 
that due to the severity of the gunshot wound in the lower 
dorsal spine effecting the veteran's flexibility, the 
underlying degenerative disc disease could certainly be 
aggravated and more likely than not, had been aggravated by 
the wound.  The August and October 1996 VA examiners did not 
offer comment as to aggravation of the veteran's degenerative 
disc disease. 

Given the opinion by the December 2002 VA examiner, the Board 
finds that the veteran's degenerative disc disease of the 
lumbar spine was at least as likely as not chronically 
worsened by his service-connected residuals of a gunshot 
wound of the left chest.  Resolving all reasonable doubt in 
the veteran's favor, the Board finds that service connection 
on the basis of aggravation is warranted.  See 38 C.F.R. 
§ 3.102; see also Allen, at 448.


ORDER

Service connection for aggravation of degenerative disc 
disease of the lumbar spine is granted.


REMAND

The Board has determined that additional development is 
necessary for the claims of entitlement to an increased 
evaluation for residuals of a gunshot wound of the left chest 
and entitlement to a TDIU.

As stated above, the VCAA was passed by Congress in November 
2000 and requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also provides that VA shall make 
reasonable efforts to assist in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA treatment and examination 
reports have been received. 

The Board has thoroughly reviewed the claims file and it does 
not appear that the veteran has yet been apprised of the new 
rights provided to him under the VCAA.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the Court held that the 
failure by the Board to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform the claimant which 
evidence the VA will seek to provide and which evidence the 
claimant is to provide, is remandable error.  Given the 
guidance from the Court, this procedural error must be 
addressed prior to final appellate review.  

The Board also notes that in light of the grant of service 
connection for aggravation of degenerative disc disease, the 
veteran now has an additional service-connected disability 
and because the additional grant of disability benefits may 
change the outcome of the TDIU claim, the RO must implement 
the grant of service connection and readjudicate the 
veteran's TDIU claim.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issues on appeal.  
In particular, the RO should notify the 
veteran of what evidence is required to 
substantiate his claims, what evidence, 
if any, the veteran is to submit, and 
what evidence, if any, VA will obtain in 
accordance with the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action 
taken thereafter, must comply with the 
provisions of the VCAA as well as any 
applicable legal precedent.   

2.  After the RO has implemented the 
decision granting service connection for 
aggravation of degenerative disc disease 
of the lumbar spine, and after notifying 
the veteran of VA's duty to assist him 
under the provisions of the VCAA, the 
issues on appeal should be readjudicated.  
If the determinations remain adverse to 
the veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



